Comstock, J.
Appellee brought this action upon account against appellant for goods and merchandise sold and delivered by appellee to appellant. The cause was put at issue by general denial. A *701trial by jury resulted in a verdict in favor of appellee for $-428.40, for which amount, over appellant’s motion for a new trial, judgment was rendered. The overruling of the motion for a new trial is the only error assigned.
The reasons set out in the motion for a new trial discussed, are, that the verdict is not sustained by sufficient evidence'and that it is contrary to law. A written brief thereon has been filed by appellee to dismsss the appeal for failure to comply with a rule of the court. We have not considered the question raised by the motion named, but have read the evidence and find that the verdict is not without support. Under the uniform rule governing appellate courts the judgment will not be disturbed.
Judgment affirmed.